Citation Nr: 1130072	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  07-19 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for chronic pulmonary disease (COPD), to include as due to asbestos.

2.  Entitlement to an evaluation in excess of 20 percent for rheumatoid arthritis.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1954 to August 1958, during the Korean Conflict Era. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 and April 2006 rating decisions that were issued by the Regional Office (RO) in Cleveland, Ohio.

The Veteran testified before the undersigned Acting Veterans Law Judge at a March 2011 hearing.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

With respect to the Veteran's COPD claim, a September 2009 memorandum from a VA physician opines that the Veteran's COPD was directly related to his exposure to asbestos.  However, no rationale for this conclusion was provided.  See Bloom v. West, 12 Vet. App. 185, 187 (1999)(holding that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  In this case, the Veteran testified that he was exposed to asbestos from furnaces/pipes and equipment that had asbestos in it.  (See Hearing Transcript p. 2).  The medical statement, along with the Veteran's testimony, satisfies the low threshold for provision of a VA examination that is set forth in McClendon v. Nicholson, 20Vet. App. 79, 86 (2006).

Concerning the claim for an increased evaluation for rheumatoid arthritis, the Veteran's testimony indicated that his disability may have worsened since his last VA examination.  Specifically, he testified that his shoulders hurt the most from arthritis, but that his arms, hands, ankles, and legs hurt as well.  (See Hearing Transcript pp. 5-6).  He testified that it hurts while he is sitting and migrates throughout his body.

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995). 

Further, the record is uncertain as to the severity of the Veteran's arthritis of the shoulders (and possibly other locations of the body), and an updated VA examination is therefore needed in order to make an informed decision regarding the Veteran's current level of functional impairment and adequately evaluate his current level of disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, the Veteran filed an application for vocational rehabilitation.  (See January 1965 Report of Contact).  The record does not reflect that efforts have been made to obtain those records.

On remand, the VA must obtain all outstanding pertinent VA medical records from VA facilities, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to obtain all outstanding records of treatment of the Veteran by VA and/or any other pertinent medical provider.  All records and/or responses received should be associated with the claims folder.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

2.  After securing any necessary release forms, with full address information, all documentation/records prepared pursuant to the Veteran's claim for VA vocational rehabilitation should be requested.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

3.  The RO should schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's COPD.  The examiner must review the claims file and state that this was done in his or her report.

The examiner should set forth whether COPD is at least as likely as not (at least 50 percent likely) related to service, to include as due to asbestos exposure.  The examiner should also comment on the September 2009 statement from the VA physician and the Veteran's lay testimony of etiology.  See Dalton v. Nicholson, 21 Vet. App. 23 (holding that an examination was inadequate where the examiner did not comment on the veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).

A complete rationale must be provided for all opinions rendered.  If the examiner(s) finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope for a medical professional conversant in VA practices.  

4.  Schedule the Veteran for a VA examination for rheumatoid arthritis.  The claims folder, to include a copy of this Remand, must be made available to the physician designated to examine the Veteran.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to determine the current degree of severity of the service-connected rheumatoid arthritis, to include diagnosis of all affected body parts. The examiner is asked to answer the following questions:

(a). Whether the Veteran's rheumatoid arthritis is an active process.  If the condition is active, the examiner should specify the severity and frequency of exacerbations the Veteran has per year?  

(b). Whether the Veteran's rheumatoid arthritis produces definite impairment of health supported by examination findings or incapacitating episodes three or more times per year?

(c). Identify any chronic residuals of rheumatoid arthritis, identify all joints involved, and specifically report any limitation of motion or ankylosis of each joint involved, including functional loss due to pain or painful motion (supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion), as well as weakness, excess fatigability, incoordination or pain on movement.  Any additional functional loss should be expressed in terms of additional limitation of motion.

A complete rationale must be provided for all opinions rendered.  If the examiner(s) finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope for a medical professional conversant in VA practices.  

5.  After completion of the above development, the Veteran's claims should be re-adjudicated.  If the determinations remain unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
HOLLY SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

